         Case 3:20-cv-00508-SDD-EWD          Document 19     01/27/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


JASON BRIGHT, KELLEY BRIGHT,
LAUREN WALKER and all others
similarly situated                                                     CIVIL ACTION

VERSUS
                                                                       20-508-SDD-EWD
LALUMINA LLC, et al.


                                          RULING

        This matter is before the Court on the Motion to Dismiss for Failure to State a Claim

Under Rule 12(b)(6) or, in the Alternative, Motion for a More Definite Statement Under

Rule 12(e)1 filed by Defendant, LaLumina LLC (“LaLumina”). Plaintiffs Jason Bright,

Kelley Bright, and Lauren Walker (“Plaintiffs”) filed an Opposition2 to the Motion. For the

reasons that follow, the Court finds that the Motion shall be GRANTED in part, with

Plaintiffs given leave to file an Amended Complaint.

I.      BACKGROUND

        LaLumina owns a specialty aluminum refinery on the Mississippi River in

Ascension Parish, Louisiana.3 Plaintiffs, on behalf of themselves and others similarly

situated, allege that “dust releases containing excess amounts of aluminum”4 have

emanated from LaLumina’s facility, resulting in property damage and fear and fright

related to exposure, as well as nuisance and inconvenience.5 In LaLumina’s view, the




1
  Rec. Doc. No. 6.
2
  Rec. Doc. No. 8.
3
  Rec. Doc. No. 6-1, p. 1.
4
  Rec. Doc. No. 1-2, p. 3.
5
  Id. at p. 4-5.


65102
         Case 3:20-cv-00508-SDD-EWD                 Document 19        01/27/21 Page 2 of 8




allegations in Plaintiffs’ Complaint are vague and fail to state a valid claim. Specifically,

LaLumina contends that Plaintiffs’ claims are prescribed, because the only dust release

that they plead with specificity occurred in December 2018, more than a year before this

suit was filed in June 2020.6 Plaintiffs disagree, noting that their Complaint also alleges a

dust release “occurring as late as April 2020.”7 In any event, Plaintiffs argue, they have

adequately pled a continuing tort such that any and all dust releases, even those that

would otherwise be prescribed, are validly included in their claim.

        In addition to prescription, LaLumina complains that Plaintiffs do “not allege facts.

. .as to the nature or duration of the damages to show that it raises [sic] to the level of

nuisance and is not mere inconvenience, of which some amount is to be tolerated by

neighbors.”8 Assessing the nature and extent of Plaintiffs’ damages is no easy task,

LaLumina argues, due to the absence of allegations regarding where, exactly, Plaintiffs

live, whether they own their property, or any fact that could answer the question: “What

impact did the dust event have on Plaintiffs’ enjoyment of their property?”9 LaLumina

asserts that the sparse and ambiguous allegations are especially problematic because

Plaintiffs intend to seek class certification, and the Complaint in its current form is not

sufficient to facilitate consideration of the requirements of Rule 23. Having reviewed the

Complaint, the parties’ briefs, and the applicable law, the Court largely agrees with

LaLumina, for the reasons explained below.




6
  Rec. Doc. No. 6-1, p. 3.
7
  Rec. Doc. No. 1-2, p. 3.
8
  Rec. Doc. No. 6-1, p. 5 (citing Inabnett v. Exxon Corp., 642 So. 2d 1243 (La. 9/6/94)).
9
  Id.


65102
         Case 3:20-cv-00508-SDD-EWD                 Document 19         01/27/21 Page 3 of 8




II.     LAW

        1. Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”10 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”11 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”12 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”13 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”14 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”15 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”16 “Furthermore, while the


10
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
11
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
12
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
13
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
14
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
15
   Twombly, 550 U.S. at 570.
16
   Iqbal, 556 U.S. at 678.


65102
         Case 3:20-cv-00508-SDD-EWD                  Document 19        01/27/21 Page 4 of 8




court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”17 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”18

        2. Prescription and Continuing Torts19

        “In Louisiana, contract claims have a ten-year statute of limitations unless

legislation states otherwise, and tort claims have a one-year limitations period.”20 The

nature of the breached duty determines whether the claim sounds in tort or contract.21

Contract damages “flow from the breach of a special obligation contractually assumed by

the obligor, whereas [tort damages] flow from the violation of a general duty owed to all

persons.”22

        “For the purpose of determining when prescription starts to run, Louisiana

distinguishes between injuries resulting from continuous operating causes and those that

result from discontinuous operating causes.”23 In Hogg v. Chevron USA, Inc., the

Louisiana Supreme Court instructed that:

        When the operating cause of the injury is continuous, giving rise to
        successive damages, prescription begins to run from the day the damage
        was completed and the owner acquired, or should have acquired,
        knowledge of the damage. When the operating cause of the injury is
        discontinuous, there is a multiplicity of causes of action and of
        corresponding prescriptive periods. Prescription is completed as to each
        injury, and the corresponding action is barred, upon the passage of one

17
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
18
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
19
   This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1332. Plaintiffs allege
that they are domiciled in Louisiana and that Defendant LaLumina is “a limited liability corporation domiciled
in Virginia.” (Rec. Doc. No. 1-2, p. 3). Federal courts sitting in diversity apply the substantive law of the
forum state; thus, Louisiana law governs here.
20
   Franklin v. Regions Bank, 976 F.3d 443, 447 (5th Cir. 2020)(citing La. Civ. Code art. 3499 and art. 3492).
21
   Id., citing Roger v. Dufrene, 613 So. 2d 947, 948 (La. 1993).
22
   Id. quoting Smith v. Citadel Ins. Co., 285 So. 3d 1062, 1067 (La. 2019).
23
   Young v. United States, 727 F.3d 444, 447–48 (5th Cir. 2013).


65102
        Case 3:20-cv-00508-SDD-EWD                Document 19        01/27/21 Page 5 of 8




        year from the day the owner acquired, or should have acquired, knowledge
        of the damage.24

In Crump v. Sabine River Authority, the Louisiana Supreme Court explained that “a

continuing tort is occasioned by unlawful acts, not the continuation of the ill effects of an

original, wrongful act.”25 “The inquiry is essentially a conduct-based one, asking whether

the tortfeasor perpetuates the injury through overt, persistent, and ongoing acts.”26

III.    ANALYSIS

        Plaintiffs allege that LaLumina is liable under Louisiana Civil Code articles 667-

669; these articles describe duties sounding in tort. Plaintiffs do not dispute that their claim

is a tort claim or that the one-year prescriptive period for tort claims is applicable here.27

But they contend that their claim is not prescribed, for two reasons. First, they assert that

because their original Petition for Damages was filed on June 25, 2020, “any release that

occurred from June 25, 2019 to present is a timely tort claim.”28

        The Complaint refers to two dust releases – one that allegedly occurred “on or

about December 3, 2018,”29 and another occurring “as late as April 2020.”30 The first

release occurred more than a year before Plaintiffs filed suit and is necessarily prescribed,

barring the application of the continuing tort doctrine. Plaintiffs argue that the second

release cannot be prescribed, since it is alleged to have occurred “as late as April 2020.”31

Here, the lack of precision in Plaintiffs’ Complaint is problematic. Although it can be

surmised that by “as late as April 2020,” Plaintiffs mean to say that the second dust


24
   Hogg v. Chevron USA, Inc., 2009-2632 (La. 7/6/10), 45 So. 3d 991, 1003.
25
   Crump v. Sabine River Auth., 98-2326 (La. 6/29/99), 737 So. 2d 720, 728.
26
   Hogg v. Chevron USA, Inc., 2009-2632 (La. 7/6/10), 45 So. 3d 991, 1003.
27
   See Rec. Doc. No. 8, p. 2.
28
   Id.
29
   Rec. Doc. No. 1-2, p. 4.
30
   Id. at p. 3.
31
   Id.


65102
         Case 3:20-cv-00508-SDD-EWD                 Document 19        01/27/21 Page 6 of 8




release occurred in or around April 2020, in fact, the plain meaning of their words is that

that the second release could have occurred at literally any time before April 2020. As

such, their allegation does not plausibly allege a timely claim.

        Nor do Plaintiffs offer allegations to support their second argument -- that the

continuing tort doctrine should apply to allow claims arising out of dust releases prior to

June 25, 2019 (one year before suit was filed on June 25, 2020). LaLumina cites several

on-point cases from Louisiana courts for the proposition that the damage suffered by

Plaintiffs must be, as the name of the doctrine suggests, continuous.32 “Separate and

distinct”33 incidents that give rise to particular damages from each individual occurrence

are not continuing torts. There are no facts or allegations in the Complaint to suggest that

there was a continuous series of releases from LaLumina of which the December 2018

and April 2020 releases were only examples, or continuous damages. In fact, although

the Complaint describes two instances, only the December 2018 release is described

with any detail. Of the second alleged release, the Complaint offers only that it occurred,

and that it occurred sometime before April 2020. Plaintiffs have not sufficiently alleged a

continuing tort. In their Opposition, they offer only the conclusory assertion that their

“damages is continuous” [sic] and that “this is a continuing tort.”

        The Court also credits LaLumina’s argument that Plaintiffs’ claims lack the

specificity required to survive a motion to dismiss. As LaLumina outlines in its motion, the

following areas in particular are lacking:

        specific facts regarding dates of alleged releases other than December 3,
        2018, particular facts as to how the plaintiffs suffered property damage and
        to what extent, facts regarding the extent of mental anguish (if any), or what

32
   Risin v. D.N.C. Invs., L.L.C., 921 So. 2d 133, 138 (La App 4th Cir. 12/05/2005); South Cent. Bell Tel.
Co. v. Texaco, Inc., 418 So.2d 531 (La. 1982).
33
   Hunter v. Tensas Nursing Home, 743 So. 2d 839, 843 (La. App. 2nd Cir. 10/27/1999).


65102
         Case 3:20-cv-00508-SDD-EWD                Document 19        01/27/21 Page 7 of 8




        other “multiple other gases and toxic materials” other than aluminum dust
        the plaintiffs allege caused harm.34
Plaintiffs assert that their Complaint is sufficient because it alleges that LaLumina

“negligently released dust containing aluminum on their property that caused the

damages.”35 The Court disagrees. Plaintiffs’ extremely sparse facts, followed by the

conclusory allegation that “Defendants are liable to plaintiffs under LSA-C.C. art. 667-

669” does not meet the 12(b)(6) standard, which requires the Plaintiff to show “more than

a sheer possibility that the defendant has acted unlawfully.”36

        Overall, the Court finds that LaLumina’s Motion to Dismiss should be granted. The

imprecise language used to describe the date of the second alleged dust release fails to

plausibly state a timely claim, and Plaintiffs do not plead enough facts to enable the Court

to conclude that there is a plausible basis for the application of the continuing tort doctrine.

Moreover, taken as a whole, the Complaint is vague and does not, without additional

factual allegations, state a claim for more than a possibility of liability by LaLumina.

        Federal Rule of Civil Procedure 15(a) applies to determine whether leave to amend

the Complaint should be granted or denied. Rule 15(a) provides that leave to amend “shall

be freely given when justice so requires.” The court liberally construes Rule 15(a) in favor

of amendment.37 In determining whether to grant leave, a court may consider several

factors, including, “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of allowance of the amendment, [and] futility of amendment



34
   Rec. Doc. No. 6-1, p. 6.
35
   Rec. Doc. No. 8, p. 4.
36
   Iqbal, 556 U.S. at 678 (emphasis added).
37
   See, Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir. 1981) (“[T]he liberal position of the
federal rules on granting amendments ... evinces a bias in favor of granting leave to amend”).


65102
        Case 3:20-cv-00508-SDD-EWD               Document 19        01/27/21 Page 8 of 8




....”38 Plaintiffs have not yet had an opportunity to amend. Finding no evidence of delay

or bad faith, the Court concludes that Plaintiffs shall have leave to amend their Complaint

to correct the deficiencies raised in this Court’s Ruling.

IV.     CONCLUSION

        For the reasons discussed above, LaLumina’s Motion to Dismiss for Failure to

State a Claim Under Rule 12(b)(6)39 is hereby GRANTED and Plaintiffs’ claims dismissed

without prejudice. Plaintiffs shall file an Amended Complaint, if any, within 30 days of the

date of this Ruling.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on January 27, 2021.


                                             S
                                           CHIEF JUDGE SHELLY D. DICK
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




38
   Rhodes v. Amarillo Hosp. Dist., 654 F.2d 1148, 1153 (5th Cir 1981) (quoting Foman v. Davis, 371 U.S.
178, 182 (1962)).
39
   Rec. Doc. No. 6.


65102
